Citation Nr: 1027606	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-26 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability, to 
include central disc protrusion at L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from March 2002 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran had a Travel Board hearing in May 2010.  A transcript 
is associated with the claims file.  


FINDING OF FACT

The Veteran had pre-existing muscle spasms in the area near his 
lumbar spine; the earliest evidence of a disorder specifically 
affecting the lumbar spine was in November 2006, during active 
service, when central disc protrusion at L5-S1 was noted by MRI; 
the Veteran has complained of pain ever since the diagnosis of 
the bulging disc, and has thus had continual symptoms of a low 
back disorder from service until the present.  


CONCLUSION OF LAW

Service connection for a central disc protrusion at L5-S1 is 
warranted.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a low back 
disorder.  Therefore, no further development is needed with 
respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Analysis

The Veteran contends that he developed a low back disorder as a 
result of his active service in the U.S. Air Force.  
Specifically, he states that he injured his lumbar spine while 
moving a heavy hose in 2006.  

The Veteran's service treatment records indicate that he had some 
treatment for muscle spasms in the lumbar region in December 
2001, which was prior to his entry into active duty.  The 
condition was limited to his back muscles, and was not so severe 
as to prevent his acceptance for entry into active duty.  The RO, 
in denying the claim, determined that any back condition existing 
in the Veteran was pre-existing, and that there was no evidence 
of aggravation by in-service events.  This conclusion was in 
error.  

Specifically, the Board notes that the Veteran was afforded a 
magnetic resonance imaging (MRI) study in November 2006 which 
diagnosed central disc protrusion at L5-S1.  This is the first 
time that any abnormality of the actual lumbar spine (i.e. not 
the surrounding muscles) was documented.  The Veteran was 
discharged from active service in the following year, and he 
immediately filed a claim for benefits, citing pain in his low 
back as a symptom present since discharge.  

The Veteran was offered a general VA medical examination in April 
2007, with an addendum opinion provided in August 2007.  In the 
associated report, the examiner stated that the Veteran had 
lumbar strain and that he was "unable to attribute the patient's 
current back condition to a sprain in military service without 
resort to speculation."  Furthermore, this examiner stated that 
"there is no available evidence to indicate the patient 
aggravated a back condition while in military service."  

The April and August 2007 VA opinions are hardly conclusive, and 
the examiner has stated that he could not provide an opinion on 
etiology without resort to speculation.  No rationale is given 
with the opinion, and the diagnosis of lumbar strain is based on 
X-ray findings.  The examiner did not mention the 2006 MRI, which 
contained a higher resolution of radiographic imaging than that 
available in an X-ray, and he did not report the historical 
diagnosis of disc protrusion that was noted in service.  Simply 
put, the examination appears to be based only on partial 
information, and it is not adequate to resolve the issue on 
appeal.  

Indeed, the Board notes that a 2006 MRI was the first diagnosis 
of an actual lumbar spine disorder, in the form of disc 
protrusion at L5-S1.  This is a very different condition than any 
pre-existing muscle spasms, and it was clearly noted as occurring 
during military service.  The Veteran complained of pain in 2006 
due to a lifting injury, and it is readily apparent that an MRI 
was provided at the recommendation of Air Force medical personnel 
as a response to that injury.  The condition is different than 
the muscle spasms noted prior to service, and the Veteran has 
complained of pain ever since the diagnosis of disc protrusion.  
Indeed, the Veteran filed his claim very proximate to service 
discharge, an action which strongly suggests that the Veteran's 
back pain had origins in active service.  

Essentially, the Board concludes that the disc abnormality noted 
in 2006 has been providing the Veteran with pain in the lumbar 
spine since the time of diagnosis.  He has continually reported 
symptoms of pain associated with his low back disorder, which is 
evidenced by his near-immediate filing of a claim for service 
connection upon his separation form active duty.  Based on the 
in-service diagnosis in 2006 (only four years ago), and the 
continual complaints of pain, the Board will award service 
connection based on the continuity of symptomatology from the 
time of diagnosis in service until the present.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  The Veteran's claim is granted.    


ORDER

Entitlement  to service connection for a low back disability, to 
include central disc protrusion at L5-S1, is granted.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


